Citation Nr: 1025442	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for a scar, 
residuals of a laceration of the scalp, currently 10 percent 
disabling.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for residuals of a head injury, other than a laceration of the 
scalp.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL


The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's pending claim of 
entitlement to an increased disability rating for his service-
connected scar.  So, regrettably, this claim is being remanded to 
the RO via the Appeals Management Center (AMC).  VA will notify 
him if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed March 2006 rating decision, the RO denied 
the Veteran's petition to reopen his previously denied claim of 
entitlement to service connection for residuals of a head injury; 
the Veteran's claim of service connection was initially denied in 
May 1998.

2.  Evidence added to record since the RO's March 2006 rating 
decision does not relate to an unestablished fact that is 
necessary to substantiate the claim of entitlement to service 
connection for residuals of a head injury and does not raise a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The March 2006 rating decision which denied the Veteran's 
claim of service connection for residuals of a head injury is 
final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence has not been received since March 
2006 to reopen the claim of service connection for residuals of a 
head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
issued a decision that established significant new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial in 
the prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 
2007) ( "§ 5103(a) requires only that the VA give a claimant 
notice at the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the initial 
RO decision and in sufficient time to enable the claimant to 
submit relevant evidence.  This notice may be generic in the 
sense that it need not identify evidence specific to the 
individual claimant's case (though it necessarily must be 
tailored to the specific nature of the veteran's claim).  It need 
not describe the VA's evaluation of the veteran's particular 
claim.").  

VA issued a VCAA notice letter, dated in August 2007, from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's petition to reopen, as well as the legal criteria for 
entitlement to such benefits.  The letter also informed him of 
his and VA's respective duties for obtaining evidence. 

The Board also finds that the VCAA notification letter is 
compliant with Kent as to the Veteran's petition to reopen.  The 
letter specifically informed the Veteran as to what evidence 
would be necessary to substantiate the element or elements that 
were required to establish service connection that were found 
insufficient in the previous denial.  The Veteran was told to 
submit evidence pertaining to the reason his claim of entitlement 
to service connection for residuals of a head injury was 
previously denied, and the letter notified the Veteran of the 
reason for the prior final denial (i.e., the elements of the 
service connection claim that was deficient).  

In addition, the August 2007 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.156(a)).   As the current petition to reopen was 
received in August 2007, the new version of the regulation is 
applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new evidence 
is existing evidence not previously submitted to agency decision-
makers.  Material evidence is existing evidence that, by itself 
or when considered with the previous evidence of record, relates 
to a fact, not previously established, which is necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2009).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2005) (eliminating the 
concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental 
report from the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The RO previously denied the Veteran's claim of entitlement to 
service connection for residuals of a head injury, other than a 
laceration of the scalp.  The claim was initially denied in May 
1998; the RO last denied his petition to reopen in a decision 
dated March 2006.  In deciding the claim, the Board considered 
the Veteran's service treatment records, reports of VA 
examinations, VA outpatient treatment records, and written 
statements of the Veteran and his representative.  The RO 
concluded that a reopening of the Veteran's claim was not 
warranted because this evidence did not demonstrate that the 
Veteran's current traumatic encephalopathy, tension headaches and 
explosive personality disorder began during, or was a result of 
an incident in, service.  The RO notified the Veteran of the 
March 2006 decision and of his appellate rights with regard to 
the decision.  The rating decision was not appealed and, thus, it 
is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  See Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains whether 
new and material evidence has been presented to reopen the claim.  
The evidence that is considered to determine whether new and 
material evidence has been received is the evidence associated 
with the claims file since the last final disallowance of the 
appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  This evidence is presumed credible for the purposes of 
reopening an appellant's claim, unless it is inherently false or 
untrue or, if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making the 
assertion.  See Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

As stated above, in order to reopen a claim, evidence received 
must be both new and material.  Additional evidence received 
after the prior final denial was not of record at the time of the 
final rating decision.  The Veteran's VA and private treatment 
records, reports of VA examinations, written statements of the 
Veteran and his representative, and the Veteran's hearing 
testimony are not cumulative and redundant of the evidence in the 
claims file at the time of the last final rating decision.  Thus, 
that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously 
established that is necessary to substantiate the claim, and when 
viewed in the context of the record as a whole, must raise a 
reasonable possibility of substantiating the claim.  The basis 
for the RO's prior final denial was that there was no medical 
evidence of record demonstrating that the Veteran's claimed brain 
disorder was caused by a head injury during his military service.   
The Board also finds that the new evidence is not material.  By 
itself or when considered with the evidence previously of record, 
such evidence does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for residuals of 
a head injury, other than laceration of the scalp, and does not 
raise a reasonable possibility of substantiating that claim.

According to the new written statements and hearing testimony, 
the Veteran suffered a head injury in service, when he was hit by 
a military police vehicle as a pedestrian.  Reportedly, this 
injury was different than the minor one documented in the service 
medical records, which caused a scar as a result of a laceration 
of the scalp; the Veteran states that this injury allegedly 
involved loss of consciousness, a week long hospitalization and 
temporary paralysis, which later caused memory loss, personality 
disorder, and traumatic brain injury.   The new statements and 
testimony reflect the Veteran's belief that the medical documents 
include competent opinions linking his current diagnosis of 
traumatic encephalopathy, tension headaches and explosive 
personality disorder to the alleged in-service injury.  

The new medical evidence, including the VA examination in 
September 2007 and VA treatment records, establishes that the 
Veteran continues to receive treatment for a traumatic brain 
injury.  This evidence also includes histories reported by the 
Veteran of the in-service brain injury, acknowledgement by 
multiple medical professionals of the reported in-service brain 
injury, and findings by those professionals that the 
encephalopathy, tension headaches and explosive personality 
disorder represent residuals of a head injury, but do not show 
that such an injury was sustained in service.  As such, the 
evidence submitted by the Veteran during the years since the last 
rating decision refers primarily to the evaluation and treatment, 
i.e., the current diagnosis and severity, of his current brain 
disability.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records describing the veteran's current 
condition are immaterial to issue of service connection and are 
insufficient to reopen claim for service connection based on new 
and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he has a history of head 
injury.  However, such statements must be considered in the 
context of the record as a whole to determine whether it raises a 
reasonable possibility of substantiating the claim.  In this 
regard, the Board points out that, despite the Veteran's reports 
of a head injury, other than a laceration of the scalp, the 
record remains devoid of any objective evidence linking the 
etiology of his residuals of a head injury, other than a 
laceration of the scalp, to his military service.  Moreover, 
there is no evidence that the Veteran was treated for a brain 
injury other than the mild head injury documented in his service 
treatment records, and the Veteran has not provided any 
objective, medical evidence indicating that the claimed chronic 
brain disability, as manifested by traumatic encephalopathy, 
tension headaches and explosive personality disorder, is related 
to his military service.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (there must be medical evidence linking a current 
disability, even assuming the veteran has one, to his service in 
the military).

The Veteran's current reported history of a brain disability as a 
result of a head injury is not deemed credible.  The service 
treatment records reflect that he was seen in December 1977 for a 
multiple abrasions and a 3-inch laceration to the back of the 
head after being hit by a military police jeep.  The remainder of 
his service medical records are negative for any pertinent 
abnormality.  On his initial claim, he reported a wound to the 
head in 1977, which he describe as resulting stitches but did not 
claim any other specific injury or residual disability, and he 
reported that he had not received any treatment since his 
service.  When he was examined by the VA in September 1998, he 
reported he was rendered unconscious for a day and paralyzed from 
the waist down for a week, and that he suffered from memory 
impairment, emotional lability, hallucinations, depression, and 
headaches; EEG and CT scans were reported as normal but the 
Veteran reported a history of post-traumatic encephalopathy with 
headaches and explosive personality disorder.  Cranial nerve and 
physical examinations were also normal, but the Veteran was noted 
as having an extensive psychiatric history.  That VA examination 
and subsequent VA examinations note that the Veteran's alleged 
injury is not shown in his service treatment records, and the 
diagnoses are based on the Veteran's reports of injury and 
symptomatology; CT scans and neurological evaluations continue to 
be normal.  The Board acknowledges that the Veteran's 
descriptions of his head injury, both as to how it occurred and 
the extent of any injury, are consistent but that this 
description conflicts with the contemporaneously prepared medical 
evidence from the time of the accident.  Accordingly, his 
descriptions of the injury and the onset of symptoms thereafter 
is not considered credible.  

In short, the new evidence does not include a medical opinion or 
any other competent evidence objectively confirming that the head 
or brain injury occurred in service, as alleged.  It also does 
not include a medical opinion or any other competent evidence 
otherwise linking the traumatic encephalopathy, tension headaches 
and explosive personality disorder to the Veteran's active 
service.  The absence of such evidence formed the basis of the 
RO's March 2006 denial of the Veteran's claim.  Therefore, these 
medical records, as well as the Veteran's statements, do not 
demonstrate a causal relationship between his service in the 
military and his current claimed residuals of a head injury, 
other than a laceration of the scalp, nor do these records 
otherwise verify the circumstances of his service.  See Hickson 
v. West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 
10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without independent 
verification of this, is insufficient grounds to reopen the 
claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions considered 
by decision maker at time of prior final disallowance of the 
claim is not new evidence).  See also Reid v. Derwinski, 2 
Vet. App. 312 (1992).

Having determined that new and material evidence has not been 
received, the Board may not reopen and decide on its merits the 
claim of entitlement to service connection for residuals of a 
head injury, other than a laceration of the scalp.  Rather, the 
claim must be denied.


ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for residuals of a head injury, 
other than a laceration of the scalp, is denied.


REMAND

The Veteran and his representative, in testimony before the 
Board, as well as in the substantive appeal and additional 
written statements, assert that the Veteran's service-connected 
scar, residual of a laceration of the scalp, is worse than 
currently evaluated.  The Board acknowledges that the Veteran was 
most recently afforded a VA examination in September 2007.  A 
copy of the examination report is associated with his 
claims file.  In this regard, it is noted that the Court in Green 
stated that the fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995).   As such, in order to effectively evaluate the 
Veteran's service-connected scar, residual of a laceration of the 
scalp, more recent objective characterizations of the condition 
and its associated symptomatology are required.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is appealing 
the rating for an already established service-connected 
condition, his present level of disability is of primary 
concern).  Therefore, an additional VA examination would be 
useful in evaluating the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if the 
evidence of record does not contain adequate evidence to decide a 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA scars 
examination to ascertain the current 
severity and manifestations of his service-
connected scar, residual of a laceration of 
the scalp.  Conduct all testing and 
evaluation indicated and review the results 
of any testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current level 
of social and occupational impairment due 
to his service-connected scar, residual of 
a laceration of the scalp.  Any indications 
that the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  If no opinion can be 
rendered, an explanation should be set 
forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

2.  Following completion of the above, the 
RO should readjudicate the issue on appeal.  
Consideration must be given to all 
additional evidence received since issuance 
of the most recent statement of the case as 
to the matter.  If the benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


